 1                          UNITED STATES DISTRICT COURT
 2                         EASTERN DISTRICT OF CALIFORNIA
 3 AMERICAN AUTOMOBILE                             Case No. 2:18-cv-00461-KJM-EFB
   INSURANCE COMPANY, a Missouri
 4 Corporation and INTERSTATE FIRE                 [PROPOSED] ORDER
   AND CASUALTY COMPANY,                           CONTINUING EXPERT
 5                                                 DESIGNATION DATES
               Plaintiffs,
 6                                                 Assigned to the Honorable Judge
        v.                                         Kimberly J. Mueller
 7
   UNITED SPECIALTY INSURANCE                      Action filed: March 1, 2018
 8 COMPANY, a Delaware Corporation;                Trial Date: Not Yet Set
   and DOES 1 through 100,
 9                                                 Initial Expert Designation due date:
               Defendants.                         April 30, 2019
10
                                                   Rebuttal Expert Designation due date:
11                                                 May 30, 2019
12                                                 New date for Initial Expert Designation:
                                                   May 30, 2019
13
                                                   New date for Rebuttal Expert
14                                                 Designation: July 1, 2019
15
16            TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
17            This Court, having reviewed the Joint Stipulation and Request of Plaintiffs
18 and Defendants filed on April 30, 2019, determines that good cause exists to
19 continue the deadlines originally set by this Court’s June 21, 2018 Order, for the
20 parties to exchange initial and rebuttal expert witness designations.
21            Accordingly, the Court Orders as follows:
22            PLEASE TAKE NOTICE THAT the Court hereby vacates the April 30, 2019
23 deadline for the parties to exchange initial expert witness designations.
24            PLEASE TAKE FURTHER NOTICE THAT the Court hereby vacates the
25 May 30, 2019 deadline for the parties to exchange rebuttal expert witness
26 designations.
27 / / /
28 / / /
                                                                    Case No. 2:18-cv-00461-KJM-EFB
     SF99-0000050                                         [PROPOSED] ORDER CONTINUING EXPERT
     12971865.1
                                                  1                    DESIGNATION DEADLINES
1             PLEASE TAKE FURTHER NOTICE THAT the Court hereby orders all
2 parties to exchange initial expert witness designations pursuant to Rule 26 of the
3 Federal Rules of Civil Procedure on or before May 30, 2019.
4             PLEASE TAKE FURTHER NOTICE THAT the Court hereby orders all
5 parties to exchange rebuttal expert witness designations pursuant to Rule 26 of the
6 Federal Rules of Civil Procedure on or before July 1, 2019.
7             IT IS SO ORDERED.
8
9 Dated: May 6, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              Case No. 2:18-cv-00461-KJM-EFB
     SF99-0000050                                   [PROPOSED] ORDER CONTINUING EXPERT
     12971865.1
                                             2                   DESIGNATION DEADLINES         CO
